Case 2:21-cv-03912-CAS-MRW Document 13 Filed 09/21/21 Page1of1 Page ID #:306

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. CV 21-3912 CAS (MRW) Date September 21, 2021
Title Perez v. Koenig
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge
Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER TO SHOW CAUSE RE: MOTION RESPONSE
1. In August 2021, the Attorney General moved to dismiss this habeas corpus

action. (Docket # 10.) By separate order, the Court informed Petitioner of his obligation
(under Local Rule 7-12 and Federal Rule of Civil Procedure 41) to respond to the motion.
Petitioner’s response was due by September 10, 2021. (Docket # 12.) To date, however,
Petitioner has not filed any response to the motion.

a Petitioner is ordered to show cause why this action should not summarily be
dismissed due to his failure. Petitioner may respond to this order to show cause by filing
his opposition to the original motion plus an explanation for his late filing by October 12.
The Court will not entertain any request for a continuance but for good cause supported by
competent evidence.

Failure to comply with the terms of this order may result ina
recommendation that the action be dismissed for failure to prosecute pursuant
to Federal Rule of Civil Proc. 41(b). Applied Underwriters, Inc. v. Lichtenegger,
913 F.3d 884 (9th Cir. 2019).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
